Title: To James Madison from William Lee, 10 August 1802
From: Lee, William
To: Madison, James


					
						Sir.
						Bordeaux Augt. 10th 1802
					
					Since my respects of the 22 Ulto. and 2d. inst. there has entered at this port the Schooner 

Hiphza of Boston from Corunna bringing as passengers eighteen distressed seamen.

					Ship Mercury from Havre navigated by ten men discharged ⅌ agreement having shipped at Havre to 

work their passage here.
					Ship Wade Hampton of and from Charleston via London, entered as a French Ship and 

dischargd. her crew amounting to fourteen men.
					Ship Echo’ of Norfolk entered as french and discharged her crew composed of twelve men.
					Which together with the Crew of the Brig two Brothers of Boston wrecked near the mouth of 

the River and twelve strollers from Nantz & Marseilles make Seventy three Seamen who have been 

thrown on my hands since the Ship Jefferson sailed by which vessel I sent home seventy one.  I 

thought proper to state this to you that you might see the necessity of instructing me on this head.
					I take the liberty to inclose you the Tarif of new duties.  With respect I have the honor to 

remain Your humble Servt.
					
						William Lee
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
